PROMISSORY NOTE

 

 

 

 

$25,000.00 Date: December 17, 2015

 

FOR VALUE RECEIVED, the undersigned, Skinvisible, Inc., of 6320 South Sandhill
Road, Suite 10, Las Vegas, NV 89120 promises to pay to the order of Lorne
Willment (“Lender”), whose address is #532 - 15216 North Bluff Rd., White Rock,
B.C. V4B 0A7, or such other place as the Lender may designate in writing to the
undersigned, the principal sum of Twenty Five Thousand Dollars ($25,000.00),
together with interest thereon from date hereof until paid, at the rate of ten
percent (10%) per annum as follows: The entire principal and interest amount
shall be repaid on or before May 17, 2016.

 

All or any part of the aforesaid principal sum may be prepaid at any time and
from time to time without penalty.

 

Upon written request by Lender, the principal of this loan may be converted to
common shares of Skinvisible, Inc. at the price of $0.02 per share plus ½
warrant at any time up until May 16, 2016. Warrants shall be issued at $0.04 per
share and may be converted equal to 1 share for every 2 warrants issued and
shall expire 1 year from conversion of the loan conversion date.

 

This note is made and executed under, and is in all respects governed by, the
laws of the State of Nevada.

 

 

 [image_015.jpg]



Skinvisible, Inc.

